People v Gardner (2016 NY Slip Op 08549)





People v Gardner


2016 NY Slip Op 08549


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
FRANCESCA E. CONNOLLY, JJ.


[*1]People of State of New York, respondent,
vDaquan Gardner, appellant. Lynn W. L. Fahey, New York, NY (Dina Zloczower of counsel), for appellant.


Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove, Joyce Slevin, and Julian Joiris of counsel), for respondent.

DECISION & ORDER
Motion by the appellant for leave to prosecute an appeal from an order of the Supreme Court, Kings County, dated February 4, 2016, as a poor person, and for the assignment of counsel. By order to show cause dated July 29, 2016, the appellant was directed either (1) to show cause before this Court why the appeal should not be dismissed on the ground that the notice of appeal was untimely (see CPLR 5513), or (2), if so advised, to make an application pursuant to People v Syville (15 NY3d 391) for an extension of time to take the appeal. Application by the appellant for a writ of error coram nobis seeking leave to file a late notice of appeal from the order dated February 4, 2016.
Upon the papers filed in support of the motion for leave to prosecute the appeal as a poor person and for the assignment of counsel and the papers filed in opposition thereto, and upon the papers filed in response to the motion to dismiss the appeal, it is
ORDERED that the application is denied; and it is further,
ORDERED that the appeal is dismissed, without costs or disbursements (see CPLR 5513); and it is further,
ORDERED that the motion for leave to prosecute the appeal as a poor person and for the assignment of counsel is denied as academic.
The appellant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
RIVERA, J.P., AUSTIN, ROMAN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court